Citation Nr: 1014796	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a neck injury.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran has not had a flat foot disorder at any time 
since his discharge from service.

2.  There is no evidence of a cervical spine injury or 
disorder in service or for many years after discharge from 
service, and no evidence of a relationship between a current 
cervical spine disorder and active service.

3.  There is no evidence of a right shoulder injury in 
service and no evidence of a relationship between a current 
right shoulder disorder and active service.

4.  The Veteran has no service-connected disabilities to 
which a right shoulder disorder could be secondary.


CONCLUSIONS OF LAW

1.  A flat foot disability was not incurred in or aggravated 
by active service.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A cervical spine disability was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A right shoulder disability was not incurred in or 
aggravated by active service and is not due to or aggravated 
by a service-connected disability.   38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a disabilities 
manifested by flat feet, a neck disorder, and a right 
shoulder disorder.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In November 2006, prior to the initial adjudication of the 
claim, the RO sent letters to the Veteran a letter advising 
him of the elements required to establish entitlement to 
service connection on a direct and secondary basis and the 
respective duties of the claimant and VA in obtaining 
evidence; the letters also advised the Veteran of the 
disability-rating and effective-date elements of a service 
connection claim.  The Veteran had ample opportunity to 
respond prior to issuance of the rating decision on appeal in 
April 2007.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) were 
obtained.  The Veteran has not asserted, and review of the 
file does not show, that there are any existing records that 
should be obtained before the Board reviews the merits of the 
case.  The Veteran has been advised of his entitlement to a 
hearing before the RO and/or before the Board but he has not 
requested such a hearing.

The Veteran has not been afforded a VA examination.  However, 
as explained in detail below, he has not presented a prima 
facie case for service connection for either of the three 
claimed disorders (STRs do not show, and the Veteran has not 
asserted, that any of the claimed disorders became manifest 
during service or have been continuous since service; there 
is no medical evidence that any of the three claimed 
disorders are directly due to service; and, the Veteran has 
no service-connected disabilities on which a claim for 
secondary service connection can be based).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis that develops 
to a compensable degree within one year after discharge from 
service, even if not actually shown during service.  
38 C.F.R. § 3.309(a).
 
Service connection may also be granted for a disability found 
to be proximately due to, or the result of, a service-
connected disease or injury; when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  Also, secondary service connection 
may be granted for a disease or injury that is aggravated by 
a service-connected disability; in such a case, the 
evaluation assigned is based on the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet 
App. 439 (1995). 

Analysis

Service Connection for Flat Feet

The Veteran's claim for bilateral flat feet, filed in 
September 2006, asserts a claim for service connection but 
does not provide a date the disability began or any 
dates/locations of treatment during or after service.

Service Treatment Records (STRs) show no indication of a flat 
foot disorder.  Reports of Medical Examination in August 1972 
(enlistment) and in March 1976 (separation) show clinical 
evaluation of the feet as "normal" and there is no 
indication in the intervening treatment records of any 
complaint of or treatment for any foot problems including 
flat feet.  In his self-reported Report of Medical History 
prepared in March 1976, preparatory to discharge, the Veteran 
specifically denied history of foot trouble.

The rating decision on appeal, issued in April 2007, notified 
the Veteran his claim had been denied because there was no 
clinical diagnosis of the claimed condition.  

The Veteran's Notice of Disagreement (NOD), filed in June 
2008 and his substantive appeal filed in May 2009 simply 
disagreed with the rating decision but did not provide any 
further evidence of a current diagnosed foot disorder.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case the Veteran has 
failed to provide any indication of a current flat foot 
disorder, however diagnosed, and has accordingly failed to 
present a claim for service connection.

The Board notes in this regard that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  In this case, however, there is no indication the 
Veteran has had a flat foot disorder at any time during or 
after active service, so McClain does not apply.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, the Veteran has presented no lay evidence 
whatsoever in support of his claim for the Board to consider.  
In addition to not demonstrating a current disorder he has 
not asserted that he had flat feet in service or articulated 
a theory or that he has had such disorder continuously since 
discharge from service; he has also not asserted any theory 
as to how flat feet that developed after discharge from 
service could be related to such service.  

The Board further notes that the Veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Based on the evidence and analysis above the Board finds the 
criteria for service connection for a flat feet disorder are 
not met.  Accordingly, the claim must be denied.

Service Connection for Residuals of a Neck Injury

The Veteran's claim for a neck injury, filed in September 
2006, asserts a claim for service connection but does not 
provide a date the disability began or any dates/locations of 
treatment during or after service.

STRs show no indication of a neck/cervical spine disorder.  
Reports of Medical Examination in August 1972 (enlistment) 
and in March 1976 (separation) show clinical evaluation of 
the spine/other musculoskeletal as "normal" and there is no 
indication in the intervening treatment records of any 
complaint of or treatment for any neck or cervical spine 
problems or associated neurological symptoms.  In his self-
reported Report of Medical History prepared in March 1976, 
preparatory to discharge, the Veteran specifically denied 
history of recurrent back pain.

Post-service treatment records include a September 2004 
magnetic resonance imaging (MRI) report from MRI Center of 
Springfield recording current complaint of pain and tingling 
in the right arm.  The interpreter's impression was minimal 
disc bulge and degenerative changes at C6-7, causing stenosis 
with associated nerve root compression; degenerative changes 
at C7-T1, causing mild stenosis on the right; and, cervical 
muscle spasm.

The file also contains a letter dated in April 2005 letter 
from New England Neurosurgical Associates recording a 
complaint of cervical radiculopathy manifested by pain down 
the right upper extremity.  The clinician noted the MRI 
report cited above. The clinician noted symptoms had been 
ongoing for approximately one year.

The rating decision on appeal, issued in April 2007, noted 
review of the treatment records cited above but notified the 
Veteran his claim had been denied because there was no 
evidence the condition had occurred in or was related to 
service.

The Veteran's NOD filed in June 2008 and his substantive 
appeal filed in May 2009 simply disagreed with the rating 
decision but did not provide any further evidence regarding 
the claimed neck disorder.

The Veteran has shown he has a current neck disorder, 
clinically diagnosed as disc bulge and degenerative changes 
at C6-7 and degenerative changes at C7-T1 with associated 
stenosis and nerve root compression.  Accordingly, the first 
element of service connection is met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case 
there is no evidence of such an etiological connection.

As shown above, STRs do not indicate that the Veteran had a 
neck injury in service.  Clinical records show his disorder 
began in 2004, many years after discharge from service, so 
presumptive service connection for arthritis under 38 C.F.R. 
§ 3.309 is not for application.  

The Veteran has presented no lay evidence in the form of 
details regarding how he may have injured his neck during 
service.  He has not asserted continuity of symptoms 
following discharge from service.  In sum, he has provided no 
lay evidence for the Board to consider in its adjudication of 
the claim.  See Espiritu v. Derwinski, supra.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for residuals of a neck 
injury are not met.  Accordingly, the claim must be denied.

Service Connection for a Right Shoulder Disorder

The Veteran's claim for a right shoulder disorder, filed in 
November 2006, asserts the claimed disorder is secondary to a 
neck injury.

As a threshold matter, the Board observed that the Veteran 
does not have a service-connected neck disability, or indeed 
any other service-connected disability.  Secondary service 
connection is accordingly not available.

The Board has also considered entitlement to service 
connection on a direct basis.

STRs show no indication of a right or left shoulder disorder.  
Reports of Medical Examination in August 1972 (enlistment) 
and in March 1976 (separation) show clinical evaluation of 
the upper extremities as "normal" and there is no 
indication in the intervening treatment records of any 
complaint of or treatment for left or right shoulder 
problems.  In his self-reported Report of Medical History 
prepared in March 1976, preparatory to discharge, the Veteran 
specifically denied history of swollen or painful joints, 
and/or bone, joint or other deformity, and/or arthritis, 
rheumatism or bursitis.

Post-service treatment records include an April 2005 letter 
from New England Neurosurgical Associates reporting a one-
year history of pain in the right pectoralis and triceps and 
extending down into the second and third digits.  As noted 
above, the impression was C7 radiculopathy that had been 
ongoing for approximately one year.

The rating decision on appeal, issued in April 2007, noted 
review of the treatment records cited above but notified the 
Veteran his claim had been denied on both a direct and 
secondary basis because there was no evidence the condition 
was related to service or to a service-connected disability.  
The Veteran's NOD filed in June 2008 and his substantive 
appeal filed in May 2009 simply disagreed with the rating 
decision but did not provide any further evidence regarding 
the claimed right shoulder disorder.

As shown above, STRs do not indicate that the Veteran had a 
shoulder injury or disorder in service.  He does not appear 
to have a current shoulder disorder other than radiculopathy 
from his nonservice-connected cervical spine disorder.  The 
Veteran has not asserted, and the record does not show, that 
he had a shoulder injury or disorder in service or 
continuously since discharge from service.  In sum, he has 
provided no medical or lay evidence supporting a theory of 
entitlement to service connection on a direct basis.  See 
Espiritu v. Derwinski, supra.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for residuals of a neck 
injury on either a secondary or direct basis are not met.  
Accordingly, the claim must be denied.

Burden of Proof

In arriving at its determinations above the Board has 
considered the benefit-of-the-doubt rule.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence preponderates against the claims 
herein decided.  Accordingly, the benefit-of-the-doubt rule 
does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for bilateral flat feet is denied.

Service connection for residuals of a neck injury is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


